Citation Nr: 1046510	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-21 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center 
in Jackson, Mississippi


THE ISSUE

Entitlement to reimbursement or payment for the cost of private 
medical services provided to the Veteran at the Baton Rouge 
General Medical Center, on November 11, 2008.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to April 
1969.  

This appeal to the Board of Veterans' Appeals (Board) arises from 
a December 2008 letter decision issued by the Department of 
Veterans Affairs (VA) Medical Center (VAMC), located at Jackson, 
Mississippi.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

A review of the Veteran's claims folder indicates that in August 
2002, the Veteran appointed the Military Order of the Purple 
Heart (MOPH) as his accredited representative.  Unfortunately, in 
the file compiled by the VAMC, the MOPH is not listed as the 
Veteran's accredited representative.  In fact, the file from the 
VAMC does not have any information concerning the appointment of 
any representative from any organization.  Because the VAMC did 
not list a representative, the MOPH was not notified, at the 
local level, of the decision now before the Board.  Moreover, the 
MOPH, at the local level, was not given the opportunity to review 
the claim and provide argument in support of the Veteran prior to 
the claim being transferred to the Board for review.

Pursuant to regulation, the Veteran has a right to representation 
in all stages of an appeal by a recognized organization, 
attorney, agent, or other authorized person.  See 38 C.F.R. § 
20.600 (2010).  This representation includes giving the appointed 
representative an opportunity to submit argument in support of 
the claim on appeal.  In this regard, the Board notes that when a 
Veteran has appointed a representative, the RO must afford that 
representative the opportunity to execute a VA Form 646, 
Statement of Accredited Representative in Appealed Case, prior to 
certification of the appeal to the Board.  Here MOPH must be 
given an opportunity to offer written argument on the Veteran's 
behalf, and this argument must be considered by the RO.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should solicit a completed VA 
Form 646, or equivalent, from the 
claimant's representative prior to 
recertifying the appeal to the Board.  The 
representative should be offered the 
opportunity to review the claims folder and 
duplicate combined health record.  Upon 
receipt of the completed VA Form 646, take 
any additional action deemed warranted and 
issue a supplemental statement of the case, 
if necessary.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

